     1:19-cv-02683-SVH   Date Filed 12/02/20   Entry Number 33   Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                          AIKEN DIVISION

 Odessa Jackson,                     )         C/A No.: 1:19-cv-2683-SVH
                                     )
                   Plaintiff,        )
                                     )
       vs.                           )
                                     )                   ORDER
 Andrew M. Saul, Commissioner of     )
 the Social Security Administration, )
                                     )
                   Defendant.        )
                                     )

      This matter is before the court on the motion of counsel for Plaintiff for

fees under 42 U.S.C. § 406(b). [ECF No. 31]. On August 19, 2020, the court

reversed the Commissioner’s decision that had denied Plaintiff’s claim for

social security disability benefits and remanded the case for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

[ECF No. 26]. The Commissioner subsequently awarded Plaintiff total past-

due benefits in the amount of $132,889.00. [ECF No. 31-6 at 3]. On November

19, 2020, the court issued an order granting Plaintiff’s motion under the

Equal Access to Justice Act (“the EAJA”) and directing the Commissioner to

pay Plaintiff $8,400, with $8,000 representing attorney fees and $400

representing costs. [ECF No. 30]. On November 20, 2020, counsel requested

the court authorize a fee in the amount of $33,222.25, which represents 25%

of past-due benefits resulting from the claim, as agreed to by Plaintiff in the
     1:19-cv-02683-SVH     Date Filed 12/02/20   Entry Number 33   Page 2 of 5




contingent fee agreement dated September 16, 2019. [ECF Nos. 31 at 1 and

31-4 at 1]. The Commissioner subsequently filed a response in support of

Plaintiff counsel’s motion. [ECF No. 32]. The court has considered counsel’s

motion for fees under 42 U.S.C. § 406(b), and approves the motion, as set

forth herein.

I.    Consideration of Motion for Attorney Fees Under 42 U.S.C. § 406(b)

      When a court renders a favorable judgment to a claimant in a claim

brought against the Commissioner, the court may “determine and allow as

part of its judgment a reasonable fee” to the claimant’s attorney that is “not

in excess of 25 percent of the total of the past-due benefits to which the

claimant is entitled by reasons of such judgment.” 42 U.S.C. § 406(b)(1)(A).

The Supreme Court held in Gisbrecht v. Barnhardt, 535 U.S. 789 (2002), that

42 U.S.C. § 406(b) instructs courts to review contingent fee agreements for

reasonableness where the agreed-upon fee does not exceed the statutory

ceiling of 25%. Nevertheless, the contingent fee may be reduced from the

agreed-upon amount “when (1) the fee is out of line ‘with the character of the

representation and the results . . . achieved,’ (2) counsel’s delay caused past-

due benefits to accumulate ‘during the pendency of the case in court,’ or (3)

past-due benefits ‘are large in comparison to the amount of time counsel

spent on the case.’” Mudd v. Barnhardt, 418 F.3d 424, 427 (4th Cir. 2005),

citing Gisbrecht at 808.

                                         2
     1:19-cv-02683-SVH    Date Filed 12/02/20   Entry Number 33   Page 3 of 5




      Counsel filed a copy of the contingent fee agreement, signed by

Plaintiff, which provides in relevant part:

      Claimant agrees to pay and/or authorizes the Social Security
      Administration to pay an attorney fee of Twenty-Five percent
      (25%) of all past-due benefits recovered. The past-due benefits on
      which the twenty-five percent (25%) attorney fee is based shall
      include any past-due benefits for Claimant’s dependents. THE
      ATTORNEY FEE IS PAYABLE ONLY IF THE DECISION OF
      THE COURT OR THE SOCIAL SECURITY ADMINISTRATION
      IS FAVORABLE AND THE CLAIM RESULTS IN THE
      PAYMENT OF PAST-DUE BENEFITS, EXCEPT FOR AN
      ATTORNEY FEE PAID UNDER THE EQUAL ACCESS TO
      JUSTICE ACT (EAJA).

[ECF No. 22-2 at 1]. Because the agreed-upon fee does not exceed the

statutory ceiling of 25% set forth in Gisbrecht, the court considers only the

reasonableness of the fee.

      The court concludes that the fee is not out of line with the character of

the representation and the results achieved. Plaintiff’s two attorneys have

represented her for over a year and have expended a combined total of 37.5

hours on her claim. Counsel obtained total past-due benefits on claimant’s

behalf in the amount of $132,889 for the period from November 2012 through

August 2020. [ECF No. 23 at 1–2]. In consideration of the nature of the

representation, the period of the representation, and the amount of past-due

benefits obtained for Plaintiff, the court concludes that the fee is not out of

line with the character of the representation and the results achieved.




                                        3
     1:19-cv-02683-SVH     Date Filed 12/02/20   Entry Number 33   Page 4 of 5




      The court further determines that counsel did not cause any delays

that affected the accumulation of past-due benefits during the pendency of

the case in this court. Although Plaintiff’s counsel requested two extensions

for filing her brief, such requests did not significantly delay the court’s review

and were reasonable given the 2550-page record and challenges presented by

the COVID-19 national public health emergency.

      The court finds that the requested fee is not large in comparison to the

amount of time counsel spent on the case. The record reflects that counsel

represented the claimant for 37.5 hours at the district court level. [ECF Nos.

31-1 at 2, 31-3 at 4, 31-5 at 1–2]. Counsel request an hourly rate of $885.93,

which they admit exceeds their non-contingent hourly billing rates. See ECF

Nos. 31-1 at 3 (indicating Robertson H. Wendt Jr.’s non-contingent hourly

rate to be $350) and 31-3 at 3 (reflecting Sarah H. Bohr’s non-contingent

hourly rate as $375). However, “[i]f the fee approved for [] counsel was

limited to the hourly rate an attorney could earn without the risk of a

contingency fee . . . ‘plaintiff’s may find it difficult to obtain representation.’”

Duval v. Colvin, C/A No. 5:11-577-RMG, 2013 WL 5506081, at *1 (D.S.C.

Sept. 30, 2013) (quoting In re Abrams & Abrams, P.A., 605 F.3d 238, 246 (4th

Cir. 2010). Because counsel accepted representation along with the risk of no

payment, a resulting fee that exceeds their hourly non-contingent rates is not

unreasonable and does not result in a windfall.

                                         4
      1:19-cv-02683-SVH   Date Filed 12/02/20   Entry Number 33   Page 5 of 5




       The court finds the contingent fee agreement complies with 42 U.S.C. §

406(b)(1)(A) in that it is both reasonable and does not exceed the statutory

maximum fee. Therefore, the court grants Plaintiff’s counsel’s motion for fees

under 42 U.S.C. § 406(b) and approves a total attorneys’ fee of $33,222.25.

II.    Refund of EAJA Fees

       The Gisbrecht Court directed that the attorney should refund the

smaller fee to “the claimant” when the attorney obtained fees under both the

EAJA and 42 U.S.C. § 406(b). Therefore, the court directs counsel, upon

receipt of the total fee approved herein, to refund to Plaintiff the $8,000

EAJA fee paid in this action.

       IT IS SO ORDERED.


December 2, 2020                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        5
